Citation Nr: 0531905	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  03-03 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 2001 to February 
2002 and had six months and eighteen days of prior inactive 
service, which has not been verified.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim.

The case was previously before the Board in April 2004, at 
which time it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2005).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2005).  

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  In connection with the 
mailing of correspondence and the presumption of regularity 
in the administrative process, the Court has held that VA may 
rely on the "last known address" shown of record, see 
Thompson v. Brown (Charles), 8 Vet. App. 169, 175 (1995), and 
that the burden is on the appellant to keep VA apprised of 
his or her whereabouts; if he or she does not do so, there is 
no burden on the part of the VA to "turn up heaven and earth 
to find [the appellant]," see Hyson v. Brown, 5 Vet. App. 262 
(1993).  

The record reflects that in March 2003, the veteran informed 
the RO that his address had changed to Boonesville, MS 38829.  
Subsequently, in May 2003, the veteran notified the RO that 
his new address was Burnsville, MS 38833.  However, The RO 
sent notice of a VA examination scheduled for June 2005 to an 
address other than the last known address of record as 
provided by the veteran.  Rather, it sent such notice to an 
address obtained through RO internet research.  The veteran 
failed to report for the scheduled examination.  As the 
veteran has not been issued notification of his scheduled VA 
examination to his last known address of record, as reported 
by the veteran to VA, the Board finds that he should be 
afforded another opportunity for VA examination and clinical 
opinion as to the nature and etiology of his bilateral knee 
disability.  

 Accordingly, this case is remanded to the RO for the 
following actions:

1. The RO should contact the veteran at 
his Burnsville, MS 38833 address or any 
other more recent address provided to the 
RO by the veteran, and have him prepare a 
detailed list of all sources (VA or non-
VA) of examination and treatment for a 
knee disability prior to service and 
since service. Names and addresses of the 
medical providers, and dates of 
examination and treatment, should be 
listed. After obtaining any release forms 
from the veteran, the RO should directly 
contact the medical providers and obtain 
the records not already included in the 
claims folders. If any of the records 
identified by the veteran can not be 
obtained, documentation as to their 
absence must be provided to the veteran 
and his representative.

2. Then, the RO should again schedule the 
veteran for a VA orthopedic examination 
in order to determine the nature and 
etiology of current disability(ies) of 
the right and left knees.  Notice of the 
scheduled examination should be provided 
to the veteran at his Burnsville, MS 
38833 address or any other more recent 
address provided to the RO by the 
veteran.  All pertinent symptomatology 
and findings should be reported in 
detail. The claims folder and a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination. The examination report must 
reflect that a review of the claims file 
was made. All pertinent symptomatology 
and findings should be reported in 
detail. Following completion of the 
examination, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) that any current bilateral knee 
disability had it's origin during his 
military service, or, underwent a 
permanent increase in severity therein.  

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  

3. Then, the RO should readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand. If the claim on 
appeal remains denied, he and his 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  
Thereafter, the case should be returned 
to the Board, as appropriate.

No action is required of the appellant until he receives 
further notice.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

